Case 1:18-cr-060602-WHP--BDocument 51-11 Filed 12/11/19 Ppc

Inconvenient truths

s
¥ na just and sane World, Dep.
Justi » —epartment of was rece
I ie Inspector General Michael Horo- Yes ee ial the probe opened.
= fare uito the FBYs investigation close hom nena erred in failing

x

industry of conspi

—~f

5 Instead, the document’s conclusi

5 erecta
ee: de eee bie report toward Trump? The report a ee

| ns ered Bila ariminal™ views who
tamil le i mt es
SO, once and for all; ae mark sows that the TB i iced ane
~—idn't “spy” om the cane ‘Deep State” onthe th} est of Suspicions eat ini ate

- The anti-Trum i i were insuffici justi
- ar Pp dossier compiled by for- . cient to justify the steps taken.”
f_--ner British agent Christophe Sear Wook cet at through the looking glass,
thro funhouse mirror.

nypost.

New York Post, Tuesday, December 10, 2019

 

  
  

™~ -
WILLIAM BARR
“Thinnest of suspicions.”

AG Barr
knocks
findings

Attorney General William
Barr publicly disagreed with
the Justice Department in-
spector general’s report re-
leased Monday that found no
evidence of political bias by
the FBI in launching the
Trump-Russia probe,

Barr, in a statement re-
leased after Inspector Gen-
eral Michael Horowitz’s re-
port came out, ripped the
FBI’s investigation into Don-
ald Trump’s White House
campaign.

“The Inspector General’s
report now makes clear that
the FBI launched an intru-
sive investigation of a US
presidential campaign on
the thinnest of suspicions
that, in my view, were insuf-
ficient to justify the steps
taken,” Barr said.

Barr expressed frustration
that the FBI continued inves-
tigating the Trump cam-
paign, even as “exculpatory”
evidence came to the light.

“Nevertheless, the investi-
gation and surveillance was
pushed forward for the dura-
tion of the campaign and
deep into President Trump’s
administration,” Barr said.

US Attorney John Durham,
who was appointed by Barr
to conduct another Justice
Department review of the or-
igins of the investigation into
Russia’s possible ties to
Trump’s campaign, said
Monday that he, too, did not
agree with all of the IG’s re-
port.

“Based on the evidence col-
lected to date ... last month
we advised the Inspector
General that we do not agree
with some of the report’s
conclusions as to predication
and how the FBI case was
opened,” Durham said.

Bob Fredericks

 

 

if «|
i Case 1:18-cPiGRO20erP>lty eagtee MitSHorowitz Reiotion Rldst/ hQuinPaAgeicy OirdTimes
Ehe New Mork Cimes

Barr and Durham Publicly Disagree With Horowitz
Report on Russia Inquiry

The attorney general reprised his role as a vocal defender of President Trump.

By Katie Benner

Dec. 9, 2019

WASHINGTON — When the Mueller report was made public this spring, Attorney General William
P. Barr seemed to try to blunt its findings, playing them down in an early summary and defending
President Trump at a news conference just before its release.

On Monday, when the Justice Department’s inspector general, Michael E. Horowitz, rejected one of
Mr. Trump’s main attacks on the FB.I. and declared the bureau had adequate reason to investigate
the Trump campaign’s ties to Russia, Mr. Barr again stepped in, issuing a statement Saying that the
F.B.I. instead should not have opened the investigation in 2016.

“The F.B.I. launched an intrusive investigation of a U.S. presidential campaign on the thinnest of
suspicions that, in my view, were insufficient to justify the steps taken,” he said.

In both cases, Mr. Barr highlighted his belief that law enforcement officials overstepped their
authority when they decided to investigate Trump campaign aides and that the president ultimately
did nothing wrong. Mr. Barr long suspected that was the case before he became attorney general,
and his time in office has crystallized his belief, friends and associates Say.

Mr. Barr’s willingness to side with Mr Trump over law enforcement, even when it contradicts his
own department’s assessments, illustrates why he is one of Mr. Trump’s most important allies.

His pronouncement on Monday comes at a time when the president is on the verge of being
impeached over accusations that he abused his power. And Mr. Barr’s past pronouncements that it is
nearly impossible for the president to break the law when exercising his authorities have been
adopted by Mr. Trump’s allies as they try to push back on the impeachment inquiry.

The perfect gift for everyone on your list,
Gift subscriptions to The Times. Starting at $25.

John H. Durham, a federal prosecutor whom Mr. Barr appointed to runa separate criminal
investigation into the origins of the Russia investigation, backed Mr. Barr’s findings in his own highly
unusual statement. “Last month, we advised the inspector general that we do not agree with some of

https:/www.nytimes.com/2019/1 2/0S!usipolitics/barr-durham-ig-report-russia-investigation. htm!?auth=login-facebook8login=facebook Kew a
i i With j i i York Ji
a case 1:18-cr SSCS Hae one pes Porta me RNS pgs
the report’s conclusions as to predication and how the EB.I. case was opened,” Mr. Durham said.

Gift subscriptions to The Times. Starting at $25. x
He also noted that he had access to more information than Mr. Horowitz did, an apparent reference

to Mr. Durham’s trips to meet with foreign intelligence officials overseas and to his examination of

any role the C.I.A. played in how the F.B.I. confronted Russia’s election interference in 2016.
he perfect gift for everyone on your list.

Mr. Barr said in the statement that the report by the inspector general “provided critical
transparency aig accountability.”

The statements from the Justice Department's top official and one of his key investigators gave
ammunition to Mr. Trump’s supporters to dispute a major finding in the long-awaited report by Mr.
Horowitz that was one of the few bright spots for the EB.I. But it drew criticism from the EB.1’s
supporters.

“T don’t understand how Barr can on the one hand lavish praise on the inspector general and his
team of lawyers and investigators, and in the next breath seek to undermine its key finding that the
investigation was authorized and validly predicated,” said Michael Bromwich, a former Justice
Department inspector general who is now a lawyer in private practice. Mr. Horowitz has harshly
criticized one of his clients, the former EB.I. deputy director Andrew G. McCabe, for violations of the
Justice Department’s media policy.

“They either got it right or they didn’t,” Mr. Bromwich said.

Mr. Horowitz found that the F.B.I. had adequate reason in 2016 to lawfully open a full investigation
into whether Trump campaign associates were wittingly or unwittingly helping Russia to interfere in
the election. Called Crossfire Hurricane, the investigation eventually focused on four Trump

campaign associates, two of whom were already the subjects of continuing Justice Department
investigations.

The F.B.I. opened the inquiry amid a rash of leaked emails that had been stolen from the Democratic
National Committee, and days after receiving intelligence that a Trump campaign adviser at the
time, George Papadopoulos, had told Australian diplomats that a Russian had intermediary had
offered information that could damage Hillary Clinton’s campaign.

Only the tip from the Australian government was officially used “to predicate the opening of the
Crossfire Hurricane investigation,” Mr. Horowitz said — and that was enough information to open
the inquiry. His conclusion undercut accusations by the president and his allies that EB.I. officials
had carried out a politicized conspiracy to sabotage his campaign.

Mr. Horowitz also said that the EB.I. followed all policies when it used informants to carry out that
work. He noted that the bureau’s standards were very low, and he initiated an audit of how it would
handle applications to wiretap Americans citizens in the future.

Christopher A. Wray, the director of the F.B.I., said that he accepted all of the report’s findings,
including that officials had enough reason to open the investigation, as did other F.B.I. defenders.

https://www.nytimes.com/2019/1 2/09/us/politics/barr-durham-ig-report-russia-investigation. html?auth=login-facebook&login=facebook ho,
— Case 1:18-cP BOSCH HP" BEtH RRSP omitz RenrscpraUEsia Incwiry Peng Wem YoFidrimes

“The inspector general’s report found that the EB.1’s Crossfire Hurricane investigation was
Suppbrvbertintionsite itis Umit Htesting niGeblegal requirements,” said Brian O’Hare, the president ofXhe
FB.I. Agents Association.

Mr. Barr said in his statement that Australia, identified in the report only as a Friendly Foreign

Gover fiat festisittdanpyroaRReR, ¥9¥h4she information with the United States.

“What eas S4bsequently done with that information by the FB.I. presents a separate question,” Mr.
Barr said. Neither he nor Mr. Durham presented evidence to show why the inspector general’s
conclusion was incorrect.

In criticizing the F.B.I., both Mr. Horowitz and Mr. Barr homed in on the fact that investigators
continually omitted information from applications for a court order for a wiretap under the Foreign
Intelligence Surveillance Act, or FISA, that could have undercut their argument that they had
probable cause to monitor Mr, Page’s communications.

“EB.I. officials misled the FISA court, omitted critical exculpatory facts from their filings, and
suppressed or ignored information negating the reliability of their principal source,” Mr. Barr said.
“The inspector general found the explanations given for these actions unsatisfactory.”

Mr. Horowitz chronicled 17 occasions when investigators omitted key information or conveyed
erroneous information to the court. He declined to say whether the court would have denied the
application had it had a more complete and accurate picture.

Mr. Horowitz recommended that the FB.I. review the performance of every person involved in the
wiretap effort.

Mr. Wray said in his response that he had already taken steps to address the serious lapses that Mr.
Horowitz had detailed, and that he would make significant changes to how the bureau manages its
process of obtaining a secret wiretap and how it uses confidential human sources.

Mr. Barr said that he would take Mr. Horowitz’s personnel recommendations seriously and “follow
all appropriate processes and procedures, including as to any potential disciplinary action.”

Mips:/iwww.nylimes.com/2019/12/08/us/polities/barr-durham-ig-report-russia-investigation htm! ?auth=login-facebook8login=facebook bes o ul
